DETAILED ACTION
Claims 1-5 & 14 are currently pending and have been examined.
This action is in response to the amendment filed on 10/14/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62685047, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, Application 62685047 fails to describe analyzing the inquiry to determine a response category using a natural language machine learning model; determining at least one appropriate response to the inquiry based on a scripted interaction associated with the response category and a machine learning model trained for recovery plan responses. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 & 14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-5 are directed to a method (i.e., a process). Claim 14 are directed to a system (i.e., a machine); Accordingly, claims 1-5 & 14 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 14 includes limitations that recite at least one abstract idea.  Specifically, independent claim 14 recites:

14. A system for providing a digital virtual sponsor to facilitate addiction recovery comprising: 
a digital assistant platform that allows communication with a person struggling with addiction using natural language conversations; 
a knowledge base containing information about resources, activities, and recovery plans to help the person struggling with addiction; 
a processor to execute a program; and a memory to store the program which, when executed by the processor, the processor performs processes of 
receiving a user inquiry from the digital assistant platform; 
analyze the inquiry to determine a response category using a natural language machine learning model; 
determining at least one appropriate response to the inquiry based on a scripted interaction associated with the response category and a machine learning model trained for recovery plan responses using the knowledge base; and 
providing the at least one response to the inquiry to a user using the digital assistant platform,
determining whether to issue a digital reward on a basis of the recovery plan and an action performed by the user in response to the at least one appropriate response; and 
issuing the digital reward after a determination that the user follows the recovery plan on a basis of the at least one appropriate response.
The Examiner submits that the foregoing underlined limitations constitute “a certain method of organizing human activity” because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case receiving and analyzing an inquiry to determine a response category and determining a response to the inquiry based on a scripted interaction associated with the response category and providing the response, determining whether to issue an award and issuing the award given the broadest reasonable interpretation, is properly interpreted as following instructions). 
Accordingly, the claim recites at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 14, because the only difference between these claims is that Claim 1 recites a method and Claim 14 recites a system.
Furthermore, dependent claims 2-3 recite the type of inquiry and claim 4 recites the scripted interaction comprising a set of dialogue prompts using a predefined recovery plan and a profile, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, .e.g. see MPEP 2106.04. Therefore, dependent claims 2-4 are directed towards the same abstract idea as independent claims 1 & 14.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

14. A system for providing a digital virtual sponsor to facilitate addiction recovery comprising: 
a digital assistant platform that allows communication with a person struggling with addiction using natural language conversations; 
a knowledge base containing information about resources, activities, and recovery plans to help the person struggling with addiction; 
a processor to execute a program; and a memory to store the program which, when executed by the processor, the processor performs processes of 
receiving a user inquiry from the digital assistant platform; 
analyze the inquiry to determine a response category using a natural language machine learning model; 
determining at least one appropriate response to the inquiry based on a scripted interaction associated with the response category and a machine learning model trained for recovery plan responses using the knowledge base; and 
providing the at least one response to the inquiry to a user using the digital assistant platform,
determining whether to issue a digital reward on a basis of the recovery plan and an action performed by the user in response to the at least one appropriate response; and 
issuing the digital reward after a determination that the user follows the recovery plan on a basis of the at least one appropriate response.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor, memory, using a natural language machine learning model and using a machine learning model train for recovery plan responses using the knowledge base, the Examiner submits that these limitations which amounts to merely using computers as tools to perform the at least one abstract idea (see MPEP § 2106.05(f)).  These limitations also amount to mere instructions to apply the above-noted at least one abstract idea (Id.). The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016)
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 14 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 14 and analogous independent claims 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 3 and 5: These claims recite using natural language processing and updating the scripted interaction using the machine learning model using previous responses and a profile. These limitations amount to mere instructions to apply the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, Regarding the additional limitations of the using a natural language machine learning model and using a machine learning model train for recovery plan responses using the knowledge base, the Examiner submits that these limitations which amounts to merely using computers as tools to perform the at least one abstract idea (see MPEP § 2106.05(f)).  These limitations also amount to mere instructions to apply the above-noted at least one abstract idea (Id.). The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016)
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-5 & 14 are ineligible under 35 USC §101.
Independent claim 14 is directed to a system as described in the preamble.  However, the claim does not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware.  It is not clear what structure is included or excluded by the claim language.  Software per se is not patentable under § 101; therefore, the claimed invention does not fall within a statutory class of patentable subject matter.  See MPEP 2106.01.  Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shriberg (US20200118458) in view of Campbell (US20200327991).
As per claim 1, Shriberg teaches a computer-implemented method for providing a digital virtual sponsor to facilitate addiction recovery comprising: 
receiving an inquiry from a person struggling with addiction (para. 78: query generated to subject; subject provides response to query): 
analyzing the inquiry to determine a response category using a natural language machine learning model (para. 31, 149: system uses NLP to determine topic patient is speaking about); 
determining at least one appropriate response to the inquiry as part of a recovery plan based on a scripted interaction associated with the response category and a machine learning model trained for recovery plan responses (para. 198, 368: logic module determines response to patient’s inquiry based on topic identified; machine learning model determines which action is appropriate based on current and past actions); and 
providing the at least one response to the inquiry to the person struggling with addiction (para. 14: follow-up query provided to user). 
Shriberg does not expressly teach determining whether to issue a digital reward on a basis of the recovery plan and an action performed by the person in response to the at least one appropriate response; and issuing the digital reward after a determination that the person follows the recovery plan on a basis of the at least one appropriate response.
Campbell, however, teaches to tracking user behavior and mitigating risk behavior (para. 6). Campbell also teaches to issuing a digital reward to a user based on their actions in response to a challenge request (para. 89). Campbell also teaches to a recovery plan based on the patient’s input data (para. 91, 107).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Campbell with Shriberg based on the motivation of improve individuals' compliance with an addiction recovery programs (Campbell – para. 4).
As per claim 2, Shriberg and Campbell teach the computer-implemented method of claim 1. Shriberg further teaches wherein the inquiry is a request for information, a statement for motivation, or a warning sign that the person needs help to continue a recovery process (para. 6: user provides response to initial query).
As per claim 3, Shriberg and Campbell teach the computer-implemented method of claim 1. Shriberg further teaches wherein the inquiry is a spoken request and analyzing the inquiry includes using natural language processing to determine the response category (para. 4, 31, 149: inquiry response can be speech data; system uses NLP to determine topic of inquiry).
As per claim 4, Shriberg and Campbell teach the computer-implemented method of claim 1. Shriberg further teaches wherein the scripted interaction is a set of interactive dialogue prompts that is created using a predefined recovery plan and a profile associated with the person (para. 6-7: system generates plurality of queries based on a hierarchical structure and profile of the subject).
As per claim 5, Shriberg and Campbell teach the computer-implemented method of claim 4. Shriberg further teaches wherein the scripted interaction is updated using the machine learning model based on responses from previous interactive dialogue with the person and updates to the person's profile (para. 508-511, 522: system updates machine learning models as new data is collected, including changes to a users baseline mood or mental profile).
As per claim 14, Shriberg teaches a system for providing a digital virtual sponsor to facilitate addiction recovery comprising: 
a digital assistant platform that allows communication with a person struggling with addiction using natural language conversations (para. 240: web server allows for communication); 
a knowledge base containing information about resources, activities, and recovery plans to help the person struggling with addiction (para. 158: user database contains all patient data); 
a processor to execute a program (para. 29: processor); and 
a memory to store the program which, when executed by the processor (para. 30: memory), the processor performs processes of 
receiving a user inquiry from the digital assistant platform (para. 78: query generated to subject; subject provides response to query); 
analyzing the inquiry to determine a response category using a natural language machine learning model (para. 31, 149: system uses NLP to determine topic patient is speaking about); 
determining at least one appropriate response to the inquiry based on a scripted interaction associated with the response category and a machine learning model trained for recovery plan responses using the knowledge base (para. 198, 368: logic module determines response to patient’s inquiry based on topic identified; machine learning model determines which action is appropriate based on current and past actions); and 
providing the at least one response to the inquiry to a user using the digital assistant platform (para. 14, 362: follow-up query provided to user with text questions).
Shriberg does not expressly teach to determining whether to issue a digital reward on a basis of the recovery plan and an action performed by the user in response to the at least one appropriate response; and issuing the digital reward after a determination that the user follows the recovery plan on a basis of the at least one appropriate response.
Campbell, however, teaches to tracking user behavior and mitigating risk behavior (para. 6). Campbell also teaches to issuing a digital reward to a user based on their actions in response to a challenge request (para. 89). Campbell also teaches to a recovery plan based on the patient’s input data (para. 91, 107).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Response to Arguments
Applicant’s arguments on pages 5-7 regarding claims 1-5 & 14 being rejected under 35 USC § 101 have been fully considered but they are not persuasive.  Applicant claims that: 
The claims highlight an improvement to a technical field or function of a computer.
However, the Examiner asserts that Applicant has merely provided a conclusory statement regarding that the claims highlight an improvement to a technical field or function of a computer. The Applicant has not provided any description as to how the claims provide an improvement to a technical field or functioning of a computer. There is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer.  Further, the problems the invention is attempting to solve are “providing daily accountability and incentives to help them stay motivated in the recovery process”.  (citing Spec. ¶ 5).  These are not technological problems, but business and human behavior problems.  The solution provided here has not been described or claimed as anything more than a generic use of existing technology performing based, purely conventional functions of a computer.  Therefore, the Examiner asserts that the claims as a whole are not directed significantly more than an abstract idea.
Applicant’s arguments on pages 7-9 regarding claims 1-5 & 14 being rejected under 35 USC § 103 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Senger (US20180139574) teaches to incentivizing a user to satisfy a goal for attending twelve step meetings. Di Lascia (US20130226608) teaches to identifying, monitoring, influencing and rewarding positive healthcare behavior.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3626